Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Central Pacific Financial Corp.: We consent to the incorporation by reference in the registration statements No.333-119538, No.333-119798, and No.333-141232 on FormS-8 and No.333-179807 on FormS-3 of Central Pacific Financial Corp. of our reports dated February28, 2013, with respect to the consolidated balance sheets of Central Pacific Financial Corp. and subsidiaries as of December31, 2012 and 2011, and the related consolidated statements of operations, comprehensive income (loss), changes in equity, and cash flows for each of the years in the three-year period ended December31, 2012, and the effectiveness of internal control over financial reporting as of December31, 2012, which reports appear in the December31, 2012 annual report on Form10-K of Central Pacific Financial Corp. /s/ KPMG LLP Honolulu, Hawaii February28, 2013
